 1                                UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3                                              ***
 4    UNITED STATES OF AMERICA,                            Case No. 2:20-cr-00003-APG-EJY
 5                   Plaintiff,
                                                                       ORDER
 6          v.
 7    RAMON AVENDANO-SOTO, and
      JORGE ALFREDO SOTO,
 8
                     Defendant.
 9

10          Before the Court is Ramon Avendano-Soto’s Unopposed Motion to Withdraw Defendant’s
11   Motion to Suppress (ECF No. 90). The parties represent that on June 4, 2020, Ramon Avendano-
12   Soto filed a Motion to Suppress (ECF No. 27). On June 1, 2021, Mr. Ramon Avendano-Soto entered
13   a plea that the Court accepted.
14          Accordingly, IT IS HEREBY ORDERED that the Unopposed Motion to Withdraw
15   Defendant’s Motion to Suppress (ECF No. 90) is GRANTED.
16          IT IS FURTHER ORDERED that Defendant Ramon Avendano-Soto’s Motion to Suppress
17   (ECF No. 27) is withdrawn.
18          Dated this 2nd day of June, 2021.
19

20

21                                              ELAYNA J. YOUCHAH
                                                UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                  1
